[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO SET ASIDE THE VERDICT
The plaintiff in the above entitled matter has moved to set aside the verdict in favor of the defendant in a law suit brought by the plaintiff to recover damages for personal injuries claimed to have been received as a result of a motor vehicle accident occurring in Shelton, Connecticut in May of 1994.
The sole ground of error claimed by the plaintiff is the admission of a weather report of readings taken at Sikorsky Airport in Bridgeport, Connecticut on the day of the accident without establishing a foundation by expert testimony that the conditions in Shelton and Sikorsky Airport were the same.
The parties were at issue with respect to numerous matters including the manner in which the motor vehicle accident occurred. One party also testified that it was wet the other CT Page 2185 party testified that it was dry and the investigating police officer also testified on that point. The case relied upon the plaintiff, Mears, et ux v. New York, New Haven and HartfordRailroad Companies, 75 Conn. 171 (1902) only states that expert evidence was admitted and does not state that such a testimony is required for the admission of a weather report. Any difference between the location where the observations were taken and the location of the accident go to the weight rather than the admissibility of such evidence. Lessow v. Sherry, 133 Conn. 350,353 (1947). The court believes weather observations taken at Sikorsky Airport in Bridgeport are relevant evidence for the jury to consider and to give those observations whatever weight it deemed appropriate.
Accordingly the motion to set aside the verdict is denied.
RUSH, JUDGE